Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows:

-	Please amend the TITLE to read as follows: NUCLEIC ACIDS ENCODING HIV-1 GP140 IMMUNOGENS COMPRISING MODIFIED NHR1 REGIONS THAT STABILIZE PRE-FUSION CONFORMATIONS.

The TITLE has been amended to more accurately reflect the claimed invention.

	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward a polynucleotide encoding a monomer of a modified HIV-1 Env gp140 trimer comprising a gp120 and gp41 polypeptide, wherein amino acid residues 548-568 of the N-terminal heptad 1 region (HR1) of gp41 are replaced with a loop sequence of 6 to 14 amino acid residues in length, that stabilizes the pre-fusion gp140 structure. The goal of HIV-1 vaccine development is to induce protective or therapeutic broadly neutralizing antibody (bNAb) responses. All bNAbs identified to date are directed toward the virion surface Env trimer. The functional Env is a trimer of heterodimers, each containing gp120 and gp41, which are held together by non-covalent interactions. This mature form of Env is metastable as it is poised to undergo conformational changes upon host receptor and co-et al., 2013; Kesavardhana and Varadarajan, 2014). For example, development of the BG505 SOSIP.664 gp140 trimer has facilitated high-resolution structural analyses, provided a rational basis for trimer-based vaccine design, allowed expansion of the SOSIP design to other HIV-1 strains and incorporation of new stabilizing mutations, and removal of furin dependency by cleavage site modification. It is plausible that trimer impurity and general protein production inefficiency are linked to the fundamental causes of metastability that have not been completely solved by previous HIV-1 trimer designs.
	The claimed invention is predicated on the present development of computationally redesigned HIV-1 Env trimer molecules as vaccine immunogens. The inventors investigated the primary causes of HIV-1 trimer metastability and explored alternative trimer designs. The inventors hypothesized that the disorder observed at the HR1 N-terminus (residues 548-568) is indicative of metastability that could potentially be minimized by protein engineering. The inventors redesigned a largely disordered bend in heptad region 1 (HR1) that connects the long, central HR1 helix to the fusion peptide region, substantially improving the yield of well-folded trimers. Additionally the cleavage site between gp120 and gp41 was replaced with various linkers in the context of the HR1 redesign. The inventors also examined the structural and antigenic effect of replacing the furin cleavage site between gp120 and gp41 with a linker in the context of a selected HR1 redesign. These studies uncovered the sensitivity of gp140 folding to . Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after receiving the Issue notification should include the indicated patent number.


	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                         06 November 2021